ACCEPTED
                                                                                03-15-00054-CR
                                                                                       4677782
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                           3/27/2015 3:25:50 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                IN THE THIRD COURT OF APPEALS
                        AT AUSTIN TEXAS
                                                            FILED IN
                                                     3rd COURT OF APPEALS
VINCENT ALONZO CORSON,           §     CAUSE NO. 03-15-00054-CR
                                                         AUSTIN, TEXAS
            Appellant            §     TRIAL COURT NO.    71,403
                                                     3/27/2015 3:25:50 PM
                                 §                     JEFFREY D. KYLE
                                 §                           Clerk
                                       CAUSE NO. 03-15-00055-CR
                                 §     TRIAL COURT NO. 72,778
V.                               §
                                 §     CAUSE NO. 03-15-00056-CR
                                 §     TRIAL COURT NO. 72,779
                                 §
THE STATE OF TEXAS,              §     CAUSE NO. 03-15-00057-CR
             Appellee            §     TRIAL COURT NO. 72,780


                       BRIEF OF APPELLANT



      On appeal from the 426th District Court of Bell County, Texas
                    Hon. Fancy H. Jezek, presiding



                                 COPELAND LAW FIRM
                                 P.O. Box 399
                                 Cedar Park, TX 78613
                                 Phone: 512.897.8126
                                 Fax: 512.215.8114
                                 Email: ecopeland63@yahoo.com

                                 Erika Copeland
                                 State Bar No. 16075250
                                 Attorney for Appellant
                             TABLE OF CONTENTS

                                                       Page

Table of Contents                                      i

Index of Authorities                                   ii-v

Identity of Parties and Counsel                        1

Statement of Facts/Background                          3

Summary of the Argument                                6

Professional Evaluation of the Record                  7

Conclusion                                             25

Notice to Client                                       25

Compliance with Kelly v. State                         26

Prayer                                                 26

Certificate of Service and of Compliance with Rule 9   27
      and Kelly v. State




                                         i
                            INDEX OF AUTHORITIES

Authorities                                                      Page

                         United States Supreme Court cases

Anders v. California                                             7,24
     386 U.S. 738 (1967)

McCoy v. Court of Appeals                                        25
    486 U.S. 429 n. 10, 108 S.C. 1895, 100 L. Ed. 2d 4440 (1988)

Padilla v. Kennedy                                               8
      130 S. Ct. 1477 (U.S. 2010)

Strickland v. Washington                                         17,18
      466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674


                       Texas Court of Criminal Appeals cases

Bradley v. State                                                 11
      608 S.W.2d 652 (Tex. Crim. App. 1980)

Dansby v. State
     398 S.W.3d 233 (Tex. Crim. App. 2013)                      8

DeVary v. State                                                  16
     615 S.W.2d 739 (Tex. Crim. App. 1981)

Ganious v. State                                                 7
     436 S.W.2d 137 (Tex. Crim. App. 1969)

Hernandez v. State                                               12
     613 S.W.2d 287 (Tex. Crim. App. 1981)

Hernandez v. State                                               18
     988 S.W.2d 770 (Tex. Crim. App. 1999)

                                        ii
                      INDEX OF AUTHORITIES, continued
Authorities                                                         Page

                 Texas Court of Criminal Appeals cases, continued


Jackson v. State                                                    15,16
     590 S.W.2d 514 (Tex. Crim. App. 1979)

Jackson v. State                                                    18
     877 S.W.2d 768 (Tex. Crim. App. 1994)

Jackson v. State                                                    18
     973 S.W.2d 954 (Tex. Crim. App. 1998)

Jackson v. State                                                    24
     680 S.W.2d 809 (Tex. Crim. App. 1984)

Kelly v. State                                                      24
      436 S.W.3d 313 (Tex. Crim. App. 2014)

McWherter v. State                                                  15
    571 S.W.2d 312 (Tex. Crim. App. 1978)

Menefee v. State                                                    21
     287 S.W.3d 9 (Tex. Crim. App. 2009)

Mitchell v. State                                                   11
     608 S.W.2d 226 (Tex. Crim. App. 1980)

Nunez v. State                                                      24
     565 S.W.2d 536 (Tex. Crim. App. 1978)

Rickles v. State                                                    19
      202 S.W.3d 759 (Tex. Crim. App. 2006)

Speth v. State                                                      12
      6 S.W.3d 530 (Tex. Crim. App. 1999)
                                     iii
                   INDEX OF AUTHORITIES, continued

Authorities                                                                  Page

                  Texas Court of Criminal Appeals cases, continued

Stafford v. State                                                          24,25
      813 S.W.2d 503 (Tex. Crim. App. 1991)

Williams, Ex parte                                                           21
      703 S.W.2d 674 (Tex. Crim. App. 1986)

                             Texas Courts of Appeal cases

Antwine v. State                                                             19
     268 S.W.3d 634 (Tex. App. - Eastland 2008, pet. ref’d)

Bradfield v. State                                                           24
      42 S.W.3d 350 (Tex. App. – Texarkana 2001, pet. ref’d)

Burruss v. State                                                             18
     20 S.W.3d 179 (Tex. App. – Texarkana 2000, pet. ref’d)

Coronado v. State                                                            24
     996 S.W.2d 283 (Tex. App. – Waco 2000, pet. ref’d)

Fisher v. State                                                              15
      397 S.W.3d 740 (Tex. App. – Houston [14th Dist.] 2013, pet. ref’d)

Guiterrez v. State                                                           12
      354 S.W.3d 1 (Tex. App. – Texarkana 2011,
      pet. granted on other grounds)

Kanouse v. State                                                             24
     958 S.W.2d 509 (Tex. App. – Beaumont 1996, no pet.)

                                           iv
                       INDEX OF AUTHORITIES, continued

Authorities                                                              Page
                       Texas Court of Appeals cases, continued

Keller v. State                                                          20,21
      125 S.W.3d 600 (Tex. App. – Houston [1st Dist.] 2003),
       pet. dism’d, improvidently granted, 146 S.W.3d 677
      (Tex. Crim. App. 2004)

Lawal v. State                                                           16
     368 S.W.3d 876 (Tex. App. – Houston [14th Dist.] 2012, no pet.)

Staggs v. State                                                          20,21
      314 S.W.3d 155 (Tex. App. – Houston [1st Dist.] 2010, no pet.)

Thompson v. State                                                        16
    852 S.W.2d 268 (Tex. App. – Dallas 1993, no pet.)


                                    Statutes

TEX. CODE CRIM. PROC. art. 21.02 (West 2014)                             9,10

TEX. CODE CRIM. PROC. art.26.13 (West 2014)                              8,13

TEX. CODE CRIM. PROC. art. 1.15 (West 2014)                            20,21,22

TEX. CODE CRIM. PROC. art. 46B.021 (West 2014)                           22

TEX. CODE CRIM. PROC. art. 42.12 §11(a) (West 2014)                      12

TEX. PENAL CODE §§ 8.01(a), 22.041 (1)(b), 22.02, 22.04                 9,10,15
     and 30.02 (West 2014)




                                            v
                      IN THE THIRD COURT OF APPEALS
                              AT AUSTIN TEXAS

 VINCENT ALONZO CORSON,                  §      CAUSE NO. 03-15-00054-CR
             Appellant                   §      TRIAL COURT NO. 71,403
                                         §
                                         §      CAUSE NO. 03-15-00055-CR
                                         §      TRIAL COURT NO. 72,778
 V.                                      §
                                         §      CAUSE NO. 03-15-00056-CR
                                         §      TRIAL COURT NO. 72,779
                                         §
 THE STATE OF TEXAS,                     §      CAUSE NO. 03-15-00057-CR
              Appellee                   §      TRIAL COURT NO. 72,780


                                     BRIEF OF
                                    APPELLANT



 TO THE HONORABLE COURT OF APPEALS:

                    IDENTITY OF PARTIES AND COUNSEL

       COMES NOW Vincent Alonzo Corson, appellant, who would show the

 Court that interested parties herein are as follows:

       VINCENT ALONZO CORSON, appellant, TDCJ No. 01973705, Gurney




                                                                           1
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
 Transfer Facility, 1385 FM 3328, Palestine, Texas 75803.

       STEPHEN N. LEE, trial attorney for appellant, 800 N. Main St., Copperas

 Cove, Texas 76522.

       ERIKA COPELAND, appellate attorney for appellant, P.O. Box 399,

Cedar Park, Texas 78613.

       SHELLY D. STRIMPLE and BOB ODOM, Assistant Bell County District

Attorneys, trial and appellate attorneys, respectively, for appellee, the State of

Texas, P.O. Box 540, Belton, Texas 76513.




                                                                                     2
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
                  STATEMENT OF FACTS/BACKGROUND

Child Endangerment Offense

       On October 21, 2013, Vincent Alonzo Carson entered an open plea of guilty

to the state jail felony offense of child endangerment/abandonment with intent to

return in trial court cause number 71,403 (CA No. 03-15-00054-CR).            After

hearing punishment evidence, the trial court deferred a finding of guilt in the case

and instead assessed a 2-year period of community supervision. (R.R.2, p. 23).

On November 22, 2013, the state moved to adjudicate Corson’s guilt, but pursuant

to a plea agreement, the trial court instead amended the terms of his community

supervision and continued his probation. (R.R. 3, pp. 10-12). Finally, on January

9, 2014, the state again moved to adjudicate Corson’s community supervision for

violation of certain terms and conditions of that supervision. Corson was alleged to

have committed three new offenses as described below--being the additional

offenses the subject of this brief. (C.R. 1, pp. 78-79). On August 26, 2014, Corson

appeared before the trial court – this time for a consolidated plea hearing on the

state’s motion to adjudicate his state jail community supervision in his child

endangerment offense as well as for pleas to the three new offenses the subject

of this brief.     Corson entered an open plea of true to the state’s adjudication
                                                                                       3
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
motion. (R.R. 4, p.15). The trial court found the allegations in the state’s motion

to adjudicate true and adjudicated Corson’s guilt in that cause (71,403).

New Offenses

       When Corson appeared before the trial court on August 26, 2014, in addition

to hearing the state’s motion to adjudicate his guilt in his child endangerment

charge, the trial court also consolidated plea hearings for the three new offenses

alleged as the basis for adjudication of his community supervision in the first

place, to-wit: trial cause no. 72,778–aggravated assault (CA no. 03-15-00055-CR);

trial cause no. 72,779–aggravated kidnapping (CA no. 03-15-00056-CR), and trial

cause no. 72,780–burglary of a habitation (CA no. 03-15-00057-CR). (R.R. 4, p.

7). Corson, as noted, not only entered an open plea of ―true‖ to the adjudication

motion allegations, he also entered an open plea of ―guilty‖ to each of the three

new offenses. (R.R. 4, pp. 16-17). The trial court found Corson guilty in all three

new offenses: cause number 72,778, (aggravated assault with a deadly weapon),

cause number 72,779, (aggravated kidnapping) and cause number 72,780 (burglary

of a habitation with intent to commit another felony). (R.R. 6, pp. 77-80).

Motion to Withdraw Pleas

       On December 17, 2014, Corson and his attorney appeared before the trial
                                                                                      4
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
court on Corson’s motion to withdraw his pleas he had entered on August 26,

2014, on the four cases here under review. (R.R. 5, pp. 5-6). After

hearing argument of counsel, the trial court denied the motion. (R.R. 5, p. 12).

Punishment Hearing

       After the trial court denied Corson’s motion to withdraw his pleas, the trial

court heard punishment evidence on all four cases from Janeka Wiggins, Corson’s

ex-wife. Wiggins essentially described her relationship with appellant before and

after a car accident that left him with a head injury which, she believed, impacted

his personality. (R.R. 6, pp. 31-32). She also described the incident after their

separation where Corson appeared uninvited at her apartment where he shot her

five times and kidnapped their child, actions that gave rise to the three          new

offenses the subject of his adjudication motion and also of this brief. (R.R. 6, pp.

21-25).

       Corson testified that he had served in the military and that he was deployed

twice into combat zones. As a result, he said, he suffered from post-traumatic

stress disorder. Additionally, he suffered head injuries from a suicide attempt via a

car wreck. (R.R. 6, p. 38). With regard to the incident where he shot his ex-wife,

and which resulted in the three new felony charges, he testified that he did not go
                                                                                         5
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
 to her apartment to shoot her; ―something in [him] just clicked, and it        just

happened.‖ (R.R. 6, pp. 43-44). He was sorry he had shot her and could not really

explain his actions that day. (R.R. 6, p. 45)

Punishments Assessed

       Having found Corson guilty in all three new offenses: cause number 72,778,

 (aggravated assault with a deadly weapon), cause number 72,779, (aggravated

 kidnapping) and cause number 72,780 (burglary of a habitation with intent to

 commit another felony), (R.R. 6, pp. 77-80), and, having adjudicated his guilt in

 the child endangerment offense earlier, cause number 71,403, the trial court

 assessed a 2-year sentence for the state jail offense, a 20-year sentence in the

 aggravated assault case and two 40-year sentences in the aggravated kidnapping

 and burglary of a habitation cases—all to be served concurrently in            the

 Institutional Division of the Texas Department of Criminal Justice. In all three of

 the new offenses, the court made affirmative findings that a deadly weapon had

 been used or exhibited. (R.R. 6, pp. 77-81).

                        SUMMARY OF THE ARGUMENT

       Appellate counsel concludes that the records examined contain no reversible

 error or arguable grounds for appeal in any of the referenced causes the subject of
                                                                                       6
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
this brief.

              PROFESSIONAL EVALUATION OF THE RECORD

       Counsel has reviewed the appellate records in these cases, which consist of

the various documents in the respective Clerk’s Records and the transcript of

Corson’s consolidated adjudication and plea hearings. As a matter of her

professional judgment, Counsel reluctantly concludes that the record contains no

reversible error. Neither are there any jurisdictional defects apparent in the records

examined. In such a case, where Counsel concludes that there are no arguable

grounds for reversal, she is required to present a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced for appeal.

See Anders v. California, 386 U.S. 738 (1967); Ganious v. State, 436 S.W.2d 137

(Tex. Crim. App. 1969). That evaluation follows.

Arguable Points of Error

       The Thirteenth Court of Appeals at San Antonio has provided an instructive

list for consideration when complying with Anders. Accordingly, Counsel in this

case has reviewed Mr. Corson’s records for error centering on the following areas:

       1.     Whether his original indictments in all four cases were
              sufficient charging instruments.

                                                                                         7
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
       2.    Whether there were any adverse pretrial rulings, including but
             not limited to rulings on motions to suppress, motions to quash
             or the like.

       3.    Whether there was compliance with Texas Code of Criminal
             Procedure 26.13 and, if appropriate, Padilla v. Kennedy, 130
S. Ct. 1477 (U.S. 2010) in all cases.

       4.    Whether the issue of Corson’s competency was raised prior to
             sentencing, so as to warrant an inquiry by the court, and whether
             appellant was mentally competent when the court accepted his
             pleas (in both the original case which resulted in the
             adjudication motion as well as the latter filed three cases).

       5.    Whether Corson’s pleas were at all times freely and voluntarily
             made.

       6.    Whether there were any adverse rulings during the punishment
             hearing on objections or motions.

       7.    Whether there was any failure on the part of appellant’s trial
             counsel to object to fundamental error.

       8.    Whether the sentences imposed in all four cases were within the
             applicable ranges of punishment.

       9.    Whether the written judgments for each case accurately reflect
             the sentences that were imposed and whether all credits were
             properly applied.

       10.   Whether there is evidence to support his guilty pleas in the
             felony cases (and, to support his plea of ―true‖ in his
             adjudication motion) including an examination of the respective
             records with regard to the recently enunciated exception to the
             general rule that the state must only prove one violation of a
                                                                                 8
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
             community supervision condition to sustain a revocation order,
             as carved out by the Texas Court of Criminal Appeals in
             Dansby v. State, 398 S.W.3d 233, 241-243 (Tex. Crim. App.
             2013).

       11.   Whether Corson was denied effective assistance of counsel.

       Additionally, because one of these cases also involves an adjudication

proceeding, Counsel has examined that area of jurisprudence for potential

violations of due process with regard to imposition of terms and conditions of

community supervision including whether those terms and conditions were

reasonably imposed. In that same regard, Counsel also reviewed the amendments

to the terms and conditions of Mr. Corson’s original community supervision after

the initial imposition of same as well as the adequacy of the state’s notice of

violations of the terms and conditions of his community supervision which resulted

in the instant adjudication of his guilty plea.

Prior Proceedings

       Indictments – all cases

       Corson’s original indictments for the felony offenses of 1)            child

endangerment, 2) aggravated assault, 3) aggravated kidnapping and 4) burglary of

a habitation tracked the then applicable statutory provisions of TEXAS PENAL

                                                                                      9
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
CODE sections 22.041, 22.02, 22.04 and 30.02, respectively. The indictments

met the ―requisites of an Indictment‖ provided in the Code of Criminal

Procedure’s art. 21.02, and thus constituted proper charging instruments. See

TEX. PENAL CODE §§22.041 (1)(b), 22.02, 22.04 and 30.02 (West 2014);

TEX. CODE CRIM. PROC. art. 21.02 (West 2014).

Prior Proceedings – State Jail Felony (T.C. No. 71,403) (Community Supervision)

       Original Compliance with Texas Code of Criminal Procedure 26.13

       On October 21, 2013, Corson appeared with his trial attorney before the trial

court. He entered an open plea of guilty to the trial court to the charged offense of

child endangerment by abandonment with intent to return in open court. After

properly admonishing Corson and securing his oral waiver of jury trial, the trial

court accepted his plea and written plea admonitions which included a waiver of

jury trial and stipulation of evidence. In his ―Guilty Plea Memorandum,‖ Corson

judicially confessed to the alleged offense. (C.R. 1, pp. 23-26). The plea

documents were signed by Corson and/or his attorney and appear proper in all

regards.

       Adjudication Motion

       Despite his plea in cause number 71,403, a finding of guilt was deferred, and
                                                                                        10
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
Corson was initially placed on two years’ community supervision. (C.R. 1, p. 29).

A subsequent amended adjudication motion filed July 25, 2014, and the subject of

his subsequent consolidated punishment hearing, alleged that Corson had violated

the terms and conditions of his community supervision by committing the three

other offenses the subject of this appeal. (C.R. 1, pp. 78-79).

       Motion to Adjudicate – Notice

       A motion to adjudicate need not meet the particulars of an indictment,

information, or complaint. Mitchell v. State, 608 S.W.2d 226 (Tex. Crim. App.

1980). The allegations in such motion need only be sufficient to apprise

probationer of the violations alleged to have occurred.           In the instant case, it

appears that the allegations in Corson’s motion to adjudicate were sufficiently

specific to apprise him of the violations alleged such that he may not, for the first

time on appeal, claim that they were vague or did not otherwise provide fair notice.

See (C.R. 1, pp. 78-79) and Bradley v. State, 608 S.W.2d 652 (Tex. Crim. App.

1980). Moreover, Corson made no such complaint at his subsequent adjudication

hearing, and, in fact, he acknowledged to the trial court that he had received

adequate notice of the contents of the motion and that he understood the allegations

made against him. (R.R. 4, p. 10).
                                                                                        11
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
       Reasonableness of Terms and Conditions of Community Supervision

       A trial court has broad discretion in imposing conditions of community

supervision. The conditions must be reasonable and must be designated to ―protect

or restore the community, protect or restore the victim, or punish, rehabilitate or

reform the defendant.‖ See TEX. CODE CRIM. PROC. Art. 42.12 §11(a)

(West 2013); and, Speth v. State, 6 S.W.3d 530, 533 (Tex. Crim. App. 1999).

Counsel’s review of the terms and conditions of community supervision imposed

upon Corson does not show that any term or condition relied upon to justify

adjudication of Corson’s guilt appears unreasonable on its face. Moreover, Corson

made no complaint of any condition when they were first imposed and complaint

may not be made for the first time on appeal. Guiterrez v. State, 354 S.W.3d 1

(Tex. App. – Texarkana 2011, pet. granted on other grounds). Thus, that Corson

never complained of any condition or any other particular term of his community

supervision operated as a waiver of his right to complain after his subsequent

adjudication. Hernandez v. State, 613 S.W.2d 287 (Tex. Crim. App. 1981) (op. on

reh’g).

       Adverse Pre-Hearing Rulings

       There was only one adverse pre-adjudication or plea hearing ruling, and it is
                                                                                   12
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
described below for ―all cases.‖

       Evidentiary Rulings/Fundamental Error

       There were no adverse rulings during the adjudication, plea or punishment

hearings, and no failure on the part of Corson’s trial counsel to object to

fundamental error.

       Plea of ―True‖

       At his adjudication hearing, consolidated with the plea hearing on his three

new felony offenses, Corson entered a plea of ―true‖ to the allegations of the

state’s amended motion to adjudicate – only after he had been properly

admonished by the trial court. There is no suggestion from the record               that

Corson’s plea of ―true‖ was anything but freely and voluntarily made. He was

specifically advised by the trial court that he was not required to testify. (R.R. 4, p.

8).

Prior Proceedings – all other cases

       Original Compliance with Texas Code of Criminal Procedure 26.13

       On August 26, 2014, Corson appeared with his trial attorney before the trial

court in a hearing which consolidated his above-described adjudication hearing

with plea hearings on his three new offenses also the subject of this brief. He
                                                                                      13
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
entered

an open plea of guilty to the trial court to each of the new offenses in open court.

(R.R. 4, pp. 15-16). He was properly admonished, and the trial court secured his

waivers of jury trial both orally and in writing in all three cases. (R.R. 4, pp. 8-9)

(and, see in each case C.R. 1, pp. 84, 24, 22, and 22, respectively. The plea

documents in each case included stipulations of evidence which were signed by

Corson and/or his attorney and appear proper in all regards. (See C.R. 1, each

case, pp. 84, 24, 22 and 22, respectively).

       Adverse Pre-Hearing ruling – all cases

       On December 17, 2014, hearing was had on Corson’s motion to withdraw

his prior plea of ―true‖ to his adjudication motion and of ―guilty‖ to his other three

felony cases.

       Evidence for Withdrawing Pleas—all cases

       Evidence adduced at Corson’s hearing to withdraw his pleas consists of

medical records concerning a traumatic brain injury Corson suffered in a car wreck

that was characterized by his ex-wife as a ―suicide‖ attempt on his part. (See R.R.

6, p. 32). However, while the records, which were offered by Corson without

objection by the state, appear to support Corson’s contention that he suffered from
                                                                                     14
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
a brain injury from a car wreck and possibly from post-traumatic stress from

overseas deployment with the military, the records do not rise to a level that would

suggest that Corson was not competent to offer the pleas nor that, as a result of

severe mental disease or defect, he did not know that his conduct was wrong when

he committed the alleged offenses. See TEX. PENAL CODE §8.01(a) (West

2014) and Fisher v. State, 397 S.W.3d 740 (Tex. App. – Houston [14th Dist.] 2013,

pet. ref’d).

Trial Court’s Findings on Motion to Withdraw Pleas and Analysis

       After hearing argument of trial counsel and reviewing medical records

adduced at the hearing, the trial court denied Corson’s motion and moved to the

punishment hearing in each case. (R.R. 5, p. 12).

       A trial court’s ruling on whether to allow the withdrawal of a plea is subject

to the discretion of the trial court, and a liberal practice prevails in Texas regarding

that ruling. McWherter v. State, 571 S.W.2d 312, 313 (Tex. Crim. App. 1978). A

defendant may withdraw his guilty plea as a matter of right, without assigning

reason, until judgment has been pronounced or the case has been taken under

advisement. Jackson v. State, 590 S.W.2d 514, 515 (Tex. Crim. App. 1979).

However, if a defendant requests permission to withdraw a guilty plea after the
                                                                                       15
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
trial judge has taken the case under advisement or pronounces judgment, the

withdrawal of such plea is within the sound discretion of the trial court. Jackson,
590 S.W.2d at 515; McWherter, 571 S.W.2d a5 313 n. 2.

       Here, the trial court had already admonished Corson, accepted his guilty

pleas, and passed the cases for a future sentencing hearing. It is well settled that a

court takes a case under advisement when it accepts a properly admonished guilty

plea and passes the case for pre-sentence investigation and punishment. See

DeVary v. State, 615 S.W.2d 739, 740 (Tex. Crim. App. 1981) (finding appellant’s

decision to withdraw plea was too late because trial court had taken case under

advisement when it had accepted appellant’s guilty plea and admonished him at

hearing two months earlier); Jackson, 590 S.W.2d at 514-15 (holding case had

been taken under advisement, and defendant could not withdraw guilty plea as

matter of right, where court had accepted guilty plea and passed the case for pre-

sentence investigation); Lawal v. State, 368 S.W.3d 876, 882 (Tex. App. –

Houston [14th Dist.] 2012, no pet.) (concluding that defendant could not withdraw

guilty plea as matter of right because trial court had taken case under advisement

when it had accepted defendant’s guilty plea and reset case for hearing on PSI

report); Thompson v. State, 852 S.W.2d 268, 270 (Tex. App. – Dallas 1993, no

                                                                                     16
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
pet.) (holding defendant could not withdraw guilty plea as matter of right where

―only issue remaining to be decided was the appropriate punishment‖). Here,

Corson’s case was already under advisement, and he was not entitled to withdraw

his guilty plea as a matter of law. See, Jackson, 590 S.W.2d at 514. Moreover,

there was no evidence adduced at the hearing to withdraw the pleas that would

suggest that Corson’s pleas were anything other than freely and voluntarily made.

Neither was there any evidence that Corson was incompetent to enter the pleas nor

that there was any other impediment to the giving of such pleas. In fact, the trial

court also had in its records a report from a court-appointed expert, Dr. Pugliese,

that indicated Corson’s mental condition did not meet the standards for

incompetency or an insanity defense. See Supp. C.R. 1, in all cases). Thus, the

trial court’s decision in refusing to grant Corson’s motion to withdraw his pleas

seems supported by the record, and there was no abuse of discretion shown.

       Trial Error/Ineffective Assistance of Counsel – all cases

       Appellate counsel found no evidence in the records examined which would

support a claim of ineffectiveness of trial counsel.

       Strickland v. Washington, decided by the United States Supreme Court in

1984 established the standard by which to gauge the adequacy of representation of

counsel and articulated a two-step analysis:
                                                                                  17
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
       1.    Did the attorney’s performance fail to constitute ―reasonably
             effective assistance,‖ i.e., did the defense attorney’s
             representation fall below an objective standard of
             reasonableness under prevailing professional norms?

       2.    If so, was there a reasonable probability that, but for counsel’s
             unprofessional errors, the result of the proceedings could have
             been different?

                                              – see Strickland, 466 U.S. 668,
                                              694, 104 S. Ct. 2052, 2068, 80
L. Ed. 2d 674, 690.

(The test in Strickland is properly applied to the punishment phase of a non-capital

case as well. See Hernandez v. State, 988 S.W.2d 770, 772 (Tex. Crim. App.

1999)).

       In considering a claim of ineffective assistance of counsel, a reviewing court

begins with a strong presumption that counsel was effective. Jackson v. State, 877
S.W.2d 768, 771 (Tex. Crim. App. 1994). A reviewing court presumes counsel’s

actions were motivated by sound trial strategy. Id. A complainant has the burden

of rebutting that presumption by evidence from the record affirmatively supporting

the claim. See Jackson v. State, 973 S.W.2d 954, 955 (Tex. Crim. App. 1998).

However, even if a complainant can prove such error occurred, he must then prove

hat but for the error, there is a reasonable probability the outcome of the

                                                                                    18
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
proceeding would have been different. See Burruss v. State, 20 S.W.3d 179, 186

(Tex. App. – Texarkana 2000, pet. ref’d).

       Here, evidence adduced at Corson’s adjudication and sentencing hearings

included his admission to the allegations in the state’s motion to adjudicate and to

those in his indictments. Testimony from the victim indicated that Corson shot his

victim 5 times while she held her baby. After shooting the victim, Corson took

another child with him while the victim sought help on her own. In light of that

testimony, even if examination of his adjudication hearing or sentencing hearings

revealed instances where his trial counsel possibly committed an error of some

kind in his representation (which the record does not support), it is highly unlikely

that but for such error, there was a reasonable probability that the outcomes of

Corson’s adjudication or sentencing hearings would have been different.

       Sufficiency of Evidence of Violations of Community Supervision and of Guilt
       – all cases

       A trial court’s order adjudicating community supervision is reviewed under

an abuse of discretion standard. Rickles v. State, 202 S.W.3d 759, 763 (Tex. Crim.

App. 2006); Antwine v. State, 268 S.W.3d 634, 636 (Tex. App. - Eastland 2008,

pet. ref’d). In an adjudication hearing, the state must prove by a preponderance of

                                                                                   19
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
the evidence that a defendant violated the terms of his community supervision.

Rickles, 202 S.W.3d at 763-4; Antwine, 268 S.W.3d at 636. Proof of any one of

the alleged violations of the conditions of community supervision is sufficient to

support an adjudication order. Id. at 636.

       Here, Corson admitted that he had committed the new offenses as alleged.

Evidence sufficient to support even one allegation of the state’s motion, as noted,

justifies the adjudication of his community supervision, a finding of guilt on his

original plea, and the imposition of his resulting punishment. Thus, the trial court

did not abuse its discretion in moving to adjudicate Corson’s guilt and imposing

subsequent punishment at the subsequent punishment hearing. Neither was there

insufficient evidence of guilt in his remaining cases in light of his guilty pleas in

those cases.

       When he pleads guilty, a criminal defendant waives his right to challenge the

sufficiency of the evidence. Keller v. State, 125 S.W.3d 600, 605 (Tex. App. –

Houston [1st Dist.] 2003), pet. dism’d, improvidently granted, 146 S.W.3d 677

(Tex. Crim. App. 2004) (per curiam); see also Staggs v. State, 314 S.W.3d 155,

159 (Tex. App. – Houston [1st Dist.] 2010, no pet.). In such cases, review is

limited to determining whether the evidence supports the conviction under article
                                                                                    20
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
1.15 of the Texas Code of Criminal Procedure. See, TEX. CODE CRIM.

PROC. art. 1.15 (West 2014) (stating that State must ―introduce evidence into

the record showing the guilt of the defendant and said evidence shall be accepted

by the court as the basis for its judgment and in no event shall a person charged be

convicted upon his plea without sufficient evidence to support the same.‖); Keller,
125 S.W.3d at 605 (citing TEX. CODE CRIM. PROC. art. 1.15 (West 2005)).

      State must offer sufficient proof to support any judgment based on a guilty

plea in a felony case tried before a court. Keller, 125 S.W.3d at 604 (citation

omitted); see also Ex parte Williams, 703 S.W.2d 674, 678 (Tex. Crim. App.

1986). ―The State, however, is not required to prove the defendant’s guilt beyond

a reasonable doubt; the supporting evidence must simply embrace every essential

element of the charged offense.‖ Staggs, 314 S.W.3d at 159.

       Article 1.15 of the Texas Code of Criminal Procedure requires the State

to ―introduce evidence into the record showing the guilt of the defendant and said

evidence shall be accepted by the court as the basis for its judgment and in no

event shall a person charged be convicted upon his plea without sufficient evidence

to support the same.‖ TEX. CODE CRIM. PROC. art. 1.15; see Menefee v.

State, 287 S.W.3d 9, 13-14 (Tex. Crim. App. 2009). The evidence supporting a
                                                                                   21
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
guilty plea may take several forms. Menefee, 287 S.W.3d at 13. Article 1.15

provides that the evidence may be stipulated if the defendant in such a case

consents in writing, in open court, to waive the appearance, confrontation, and

cross-examination of witnesses, and further consents either to an oral stipulation of

the evidence and testimony or to the introduction of testimony by affidavits,

written statements of witnesses, and any other documentary evidence in support of

the judgment of the court. See, TEX. CODE CRIM. PROC. art. 1.15 (West

2014). Here, there is sufficient supporting evidence to uphold Corson’s pleas of

guilty. In each case, his plea documents include a judicial confession and

stipulation of evidence.

       Competency – all cases

       Because an issue of competency was raised prior to sentencing in these

cases, Counsel specifically reviewed Corson’s records in that regard, but she

concludes that 1) there is no evidence to suggest that Corson was mentally

incompetent to stand trial and 2) Corson presented no evidence suggestive of the

defense of insanity.

       Here, the trial court did consider Corson’s suggestion of incompetency. See,

R.R. 1, pp. 70 (71,403), 16 (72,778), 14 (72,779) and 14 (72,780). As a result, the
                                                                                    22
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
trial court ordered his examination for competency by a disinterested third party,

Dr. Frank Pugliese, pursuant to article 46B.021 of the Texas Code of Criminal

Procedure. See TEX. CODE CRIM. PROC. art. 46B.021 (West 2014). Dr.

Pugliese’s report to the trial court did not indicate that Corson’s mental condition

met the standards for incompetency or an insanity defense. (See Supp. C.R. 1, in

all cases). Further, both Corson and his trial counsel indicated their beliefs when

Corson entered his pleas that he was competent and understood the proceedings.

(R.R. 4, pp. 10, 12). Moreover, in addition to the various stipulations and written

admissions he entered into in each case, Corson testified at his sentencing hearing.

His testimony does not appear incoherent, and he apologized for shooting his

victim. (R.R. 6, p. 42). Finally, the medical records introduced during Corson’s

sentencing hearing do not support a suggestion of incompetency or the affirmative

defense of insanity. The records do contain references to his head injury (among

other injuries) and speak of his depression, but those records do not suggest, and

Corson did not argue that they suggested, either incompetence to stand trial or

satisfaction of the elements of the defense of insanity as defined by Texas law.

(See R.R. 8, Defendant’s Exhibit 1).

       Sufficiency – Punishment—all cases
                                                                                       23
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
         The trial court assessed the following sentences upon adjudication of

Corson’s community supervision and after hearing punishment evidence in all his

cases:

         For the State Jail felony offense of child endangerment – 2 years.

         For Aggravated Assault with a Deadly Weapon – 20 years.

         For Aggravated Kidnapping – 40 years.

         For Burglary of a Habitation with Intent to Commit a Felony – 40 years.

         A review of the evidence for sufficiency is inappropriate with respect to the

assessment of punishment. See, Bradfield v. State, 42 S.W.3d 350, 351 (Tex. App.

– Texarkana 2001, pet. ref’d); Kanouse v. State, 958 S.W.2d 509, 510 (Tex. App.

– Beaumont 1996, no pet.)(citing Jackson v. State, 680 S.W.2d 809, 814 (Tex.

Crim. App. 1984)). Here, the sentences ultimately assessed by the trial court were

within the applicable punishment ranges for the subject offenses, and none of the

sentences on their face appear ―unreasonable‖ or ―irrational‖ in light of the

testimony adduced at Corson’s punishment hearing. See, Nunez v. State, 565
S.W.2d 536 (Tex. Crim. App. 1978). Thus, Corson cannot establish any error

arising from the punishments assessed by the trial court in any of his four cases.

                                                                                     24
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
        Standard of Review – ―Frivolous Appeals‖—All Cases

        In an Anders case, a reviewing court must, ―after a full examination of all

proceedings, […] decide whether the case is wholly frivolous.‖ Anders, 386 U.S.

at 744, 87 S. Ct. at 1400; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex.

Crim.

App. 1991); Coronado v. State, 996 S.W.2d 283, 285 (Tex. App. – Waco 2000,

pet. ref’d). An appeal is ―wholly frivolous‖ or ―without merit‖ when it ―lacks any

basis in law or fact.‖ McCoy v. Court of Appeals, 486 U.S. 429, 439 n. 10, 108
S.C. 1895, 1902, 100 L. Ed. 2d 4440 (1988). Arguments are frivolous if they

―cannot conceivably persuade the court.‖ Id. at 426, 108 S. Ct. at 1901. An appeal

is not frivolous if based on ―arguable grounds.‖ Stafford, 813 S.W.2d at 511.

                                  CONCLUSION

        Here, appellate counsel cannot in good faith argue that there is a basis ―in

law or in fact‖ that an error occurred in the adjudication of Corson’s community

supervision or in the plea hearing involving his other three cases. For that reason,

appellate counsel is required to move for leave to withdraw in each case to allow

appellant the opportunity to submit his briefs in response to this brief should he

choose to do so. See, Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
                                                                                   25
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
Accompanying this brief then in Appendix 1 through 4 are copies of appellate

counsel’s motions to withdraw on those grounds in each case. Originals of those

motions have been separately filed with this Court.

                               NOTICE TO CLIENT

       Counsel hereby affirms that she has notified Vincent Alonzo Corson,

appellant, of the filing of this brief in each of the referenced cases, of his right to

file pro se response briefs should he choose to do so and of his right to examine

his appellate records per the applicable Texas Rules of Appellate Procedure to

accomplish that goal. Notice of those rights and of Counsel’s motions to withdraw

was provided to Mr. Corson by both certified mail, return receipt requested, and by

first-class mail at his last known mailing address at the date of this filing, to-wit:

                           Vincent Alonzo Corson
                           TDCJ No. 01973705
                           Gurney Transfer Facility
                           1385 FM 3328
                           Palestine, Texas 75803


                    COMPLIANCE WITH KELLY v. STATE

       Finally, Counsel also hereby affirms that she has provided to Mr. Corson

motions for access to his appellate records as required by the dictates of Kelly v.

                                                                                         26
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
State, 436 S.W.3d 313 (Tex. Crim. App. 2014) for each of the referenced cases.

(See copies of same in Appendix 5 through 8).

                                     PRAYER

       WHEREFORE, Counsel respectfully prays that this Court permit her to

withdraw from each of these cases after this Court’s own examination of the

records and to afford Mr. Corson his right to file pro se response briefs if he wishes

to do so.




                                       COPELAND LAW FIRM
                                       P.O. Box 399
                                       Cedar Park, TX 78613
                                       Phone: 512.897.8126
                                       Fax: 512.215.8114
                                       Email: ecopeland63@yahoo.com

                                       By: /s/ Erika Copeland
                                              Erika Copeland
                                              State Bar No. 16075250
                                              Attorney for Appellant

                CERTIFICATE OF SERVICE AND OF
             COMPLIANCE WITH RULE 9 and KELLY v. STATE

      This is to certify that on March 26, 2015, a true and correct copy of the
above and foregoing document was served on Bob Odom, Assistant District
Attorney of Bell County, P.O. Box 540, Belton, Texas 76513 and on Vincent
                                                                                     27
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
Alonzo Corson, appellant, TDCJ No. 01973705, Gurney Transfer Facility, 1385
FM 3328, Palestine, Texas 75803, in accordance with the Texas Rules of Appellate
Procedure, and that Appellant’s brief is in compliance with Rule 9 of the Texas
Rules of Appellate Procedure and that portion which must be included under Rule
9.4(i)(1) contains 5364 words. Further, Counsel certifies that she has complied
with the dictates of Kelly v. State insofar as providing motions for Mr. Corson to
gain access to his appellate records if he so chooses.

                                              /s/ Erika Copeland
                                                  Erika Copeland




                                                                                28
Cause 03-15-00054-CR, 03-15-00055-CR, 03-15-00056-CR, 03-15-00057-CR
Victor Alonzo Corzon v. The State of Texas
Brief of Appellant
APPENDIX 1-8
                     IN THE THIRD COURT OF APPEALS
                             AT AUSTIN TEXAS

VINCENT ALONZO CORSON,                   §
            Appellant                    §
                                         §
                                         §        CAUSE NO. 03-15-00054-CR
                                         §
V.                                       §        TRIAL COURT NO. 71,403
                                         §
                                         §
                                         §
THE STATE OF TEXAS,                      §
             Appellee                    §


                            MOTION TO WITHDRAW

TO THE HONORABLE JUDGES OF SAID COURT:

      NOW COMES Erika Copeland, PO Box 399, Cedar Park, Texas 78613,

appellate attorney for Vincent Alonzo Corson, and respectfully moves this

Honorable Court to allow said attorney to withdraw as attorney of record in this

matter, terminating his representation of the above referenced appellant and for

good cause would respectfully show this Honorable Court as follows:

                                             I.

      Contemporaneous with the filing of this Motion to Withdraw, counsel has

filed an Anders brief. Withdrawal of counsel is necessary to permit Mr. Corson to

file a pro se response brief, if he so desires.
                                        II.

                                Pending Deadlines

      Appellant’s brief is due April 19, 2015.

                                        III.

                  Documents Filed and Prepared for Defendant

      Counsel has prepared a docketing statement and Appellant’s Brief in this

cause, and has filed same with this Court. Counsel previously prepared

Appellant’s Notice of Appeal, Request for Reporter’s Record and Designations of

Clerk’s Record.

                                        IV.

                  Notice of Last Known Address of Defendant

      Counsel has notified Appellant of the filing of this Motion to Withdraw and

of the filing of this brief by mailing a copy of this Motion to Appellant’s last

known mailing address by regular, first class mail and by certified mail, return

receipt requested, and addressed as follows:

                             Vincent Alonzo Corson
                              TDCJ No. 01973705
                             Gurney Transfer Facility
                                 1385 FM 3328
                              Palestine, TX 75803

                                        V.

      WHEREFORE, Movant prays this Honorable Court to allow Movant to

withdraw from the representation of appellant and would, in all things, relieve
Movant herein, discharging Movant from her obligations and responsibilities to

this Defendant in this matter.

                                      Respectfully submitted,

                                      COPELAND LAW FIRM
                                      P.O. Box 399
                                      Cedar Park, TX 78613
                                      Pho: 512.897.8126
                                      Fax: 512.215.8114
                                      Email: tcopeland14@yahoo.com

                                      /s/ Erika Copeland
                                          Erika Copeland
                                          State Bar No. 04801500
                                          Attorney for Appellant


                   CERTIFICATE OF SERVICE AND OF
                      COMPLIANCE WITH RULE 9

      This is to certify that on March 26 2015, a true and correct copy of the above
and foregoing document was served on Bob Odom, Assistant District Attorney of
Bell County, appellate attorney for appellee, the State of Texas, PO Box 540,
Belton, Texas 76513 and Vincent Alonzo Corson, TDCJ No. 01973705, Gurney
Transfer Facility, 1385 FM 3328, Palestine, Texas 75803, in accordance with the
Texas Rules of Appellate Procedure, and that motion for withdrawal is in
compliance with Rule 9 of the Texas Rules of Appellate Procedure and that portion
which must be included under Rule 9.4(i)(1) contains 445 words.

                                             /s/ Erika Copeland
                                                 Erika Copeland
                     IN THE THIRD COURT OF APPEALS
                             AT AUSTIN TEXAS

VINCENT ALONZO CORSON,                   §
            Appellant                    §
                                         §
                                         §        CAUSE NO. 03-15-00055-CR
                                         §
V.                                       §        TRIAL COURT NO. 72,778
                                         §
                                         §
                                         §
THE STATE OF TEXAS,                      §
             Appellee                    §


                            MOTION TO WITHDRAW

TO THE HONORABLE JUDGES OF SAID COURT:

      NOW COMES Erika Copeland, PO Box 399, Cedar Park, Texas 78613,

appellate attorney for Vincent Alonzo Corson, and respectfully moves this

Honorable Court to allow said attorney to withdraw as attorney of record in this

matter, terminating his representation of the above referenced appellant and for

good cause would respectfully show this Honorable Court as follows:

                                             I.

      Contemporaneous with the filing of this Motion to Withdraw, counsel has

filed an Anders brief. Withdrawal of counsel is necessary to permit Mr. Corson to

file a pro se response brief, if he so desires.
                                        II.

                                Pending Deadlines

      Appellant’s brief is due April 19, 2015.

                                        III.

                  Documents Filed and Prepared for Defendant

      Counsel has prepared a docketing statement and Appellant’s Brief in this

cause, and has filed same with this Court. Counsel previously prepared

Appellant’s Notice of Appeal, Request for Reporter’s Record and Designations of

Clerk’s Record.

                                        IV.

                  Notice of Last Known Address of Defendant

      Counsel has notified Appellant of the filing of this Motion to Withdraw and

of the filing of this brief by mailing a copy of this Motion to Appellant’s last

known mailing address by regular, first class mail and by certified mail, return

receipt requested, and addressed as follows:

                             Vincent Alonzo Corson
                              TDCJ No. 01973705
                             Gurney Transfer Facility
                                 1385 FM 3328
                              Palestine, TX 75803

                                        V.

      WHEREFORE, Movant prays this Honorable Court to allow Movant to

withdraw from the representation of appellant and would, in all things, relieve
Movant herein, discharging Movant from her obligations and responsibilities to

this Defendant in this matter.

                                      Respectfully submitted,

                                      COPELAND LAW FIRM
                                      P.O. Box 399
                                      Cedar Park, TX 78613
                                      Pho: 512.897.8126
                                      Fax: 512.215.8114
                                      Email: tcopeland14@yahoo.com

                                      /s/ Erika Copeland
                                          Erika Copeland
                                          State Bar No. 04801500
                                          Attorney for Appellant


                   CERTIFICATE OF SERVICE AND OF
                      COMPLIANCE WITH RULE 9

      This is to certify that on March 26 2015, a true and correct copy of the above
and foregoing document was served on Bob Odom, Assistant District Attorney of
Bell County, appellate attorney for appellee, the State of Texas, PO Box 540,
Belton, Texas 76513 and Vincent Alonzo Corson, TDCJ No. 01973705, Gurney
Transfer Facility, 1385 FM 3328, Palestine, Texas 75803, in accordance with the
Texas Rules of Appellate Procedure, and that motion for withdrawal is in
compliance with Rule 9 of the Texas Rules of Appellate Procedure and that portion
which must be included under Rule 9.4(i)(1) contains 445 words.

                                             /s/ Erika Copeland
                                                 Erika Copeland
                     IN THE THIRD COURT OF APPEALS
                             AT AUSTIN TEXAS

VINCENT ALONZO CORSON,                   §
            Appellant                    §
                                         §
                                         §        CAUSE NO. 03-15-00056-CR
                                         §
V.                                       §        TRIAL COURT NO. 72,779
                                         §
                                         §
                                         §
THE STATE OF TEXAS,                      §
             Appellee                    §


                            MOTION TO WITHDRAW

TO THE HONORABLE JUDGES OF SAID COURT:

      NOW COMES Erika Copeland, PO Box 399, Cedar Park, Texas 78613,

appellate attorney for Vincent Alonzo Corson, and respectfully moves this

Honorable Court to allow said attorney to withdraw as attorney of record in this

matter, terminating his representation of the above referenced appellant and for

good cause would respectfully show this Honorable Court as follows:

                                             I.

      Contemporaneous with the filing of this Motion to Withdraw, counsel has

filed an Anders brief. Withdrawal of counsel is necessary to permit Mr. Corson to

file a pro se response brief, if he so desires.
                                        II.

                                Pending Deadlines

      Appellant’s brief is due April 19, 2015.

                                        III.

                  Documents Filed and Prepared for Defendant

      Counsel has prepared a docketing statement and Appellant’s Brief in this

cause, and has filed same with this Court. Counsel previously prepared

Appellant’s Notice of Appeal, Request for Reporter’s Record and Designations of

Clerk’s Record.

                                        IV.

                  Notice of Last Known Address of Defendant

      Counsel has notified Appellant of the filing of this Motion to Withdraw and

of the filing of this brief by mailing a copy of this Motion to Appellant’s last

known mailing address by regular, first class mail and by certified mail, return

receipt requested, and addressed as follows:

                             Vincent Alonzo Corson
                              TDCJ No. 01973705
                             Gurney Transfer Facility
                                 1385 FM 3328
                              Palestine, TX 75803

                                        V.

      WHEREFORE, Movant prays this Honorable Court to allow Movant to

withdraw from the representation of appellant and would, in all things, relieve
Movant herein, discharging Movant from her obligations and responsibilities to

this Defendant in this matter.

                                      Respectfully submitted,

                                      COPELAND LAW FIRM
                                      P.O. Box 399
                                      Cedar Park, TX 78613
                                      Pho: 512.897.8126
                                      Fax: 512.215.8114
                                      Email: tcopeland14@yahoo.com

                                      /s/ Erika Copeland
                                          Erika Copeland
                                          State Bar No. 04801500
                                          Attorney for Appellant


                   CERTIFICATE OF SERVICE AND OF
                      COMPLIANCE WITH RULE 9

      This is to certify that on March 26 2015, a true and correct copy of the above
and foregoing document was served on Bob Odom, Assistant District Attorney of
Bell County, appellate attorney for appellee, the State of Texas, PO Box 540,
Belton, Texas 76513 and Vincent Alonzo Corson, TDCJ No. 01973705, Gurney
Transfer Facility, 1385 FM 3328, Palestine, Texas 75803, in accordance with the
Texas Rules of Appellate Procedure, and that motion for withdrawal is in
compliance with Rule 9 of the Texas Rules of Appellate Procedure and that portion
which must be included under Rule 9.4(i)(1) contains 445 words.

                                             /s/ Erika Copeland
                                                 Erika Copeland
                     IN THE THIRD COURT OF APPEALS
                             AT AUSTIN TEXAS

VINCENT ALONZO CORSON,                   §
            Appellant                    §
                                         §
                                         §        CAUSE NO. 03-15-00057-CR
                                         §
V.                                       §        TRIAL COURT NO. 72,780
                                         §
                                         §
                                         §
THE STATE OF TEXAS,                      §
             Appellee                    §


                            MOTION TO WITHDRAW

TO THE HONORABLE JUDGES OF SAID COURT:

      NOW COMES Erika Copeland, PO Box 399, Cedar Park, Texas 78613,

appellate attorney for Vincent Alonzo Corson, and respectfully moves this

Honorable Court to allow said attorney to withdraw as attorney of record in this

matter, terminating his representation of the above referenced appellant and for

good cause would respectfully show this Honorable Court as follows:

                                             I.

      Contemporaneous with the filing of this Motion to Withdraw, counsel has

filed an Anders brief. Withdrawal of counsel is necessary to permit Mr. Corson to

file a pro se response brief, if he so desires.
                                        II.

                                Pending Deadlines

      Appellant’s brief is due April 19, 2015.

                                        III.

                  Documents Filed and Prepared for Defendant

      Counsel has prepared a docketing statement and Appellant’s Brief in this

cause, and has filed same with this Court. Counsel          previously prepared

Appellant’s Notice of Appeal, Request for Reporter’s Record and Designations of

Clerk’s Record.

                                        IV.

                  Notice of Last Known Address of Defendant

      Counsel has notified Appellant of the filing of this Motion to Withdraw and

of the filing of this brief by mailing a copy of this Motion to Appellant’s last

known mailing address by regular, first class mail and by certified mail, return

receipt requested, and addressed as follows:

                             Vincent Alonzo Corson
                              TDCJ No. 01973705
                             Gurney Transfer Facility
                                 1385 FM 3328
                              Palestine, TX 75803

                                        V.

      WHEREFORE, Movant prays this Honorable Court to allow Movant to

withdraw from the representation of appellant and would, in all things, relieve
Movant herein, discharging Movant from her obligations and responsibilities to

this Defendant in this matter.

                                      Respectfully submitted,

                                      COPELAND LAW FIRM
                                      P.O. Box 399
                                      Cedar Park, TX 78613
                                      Pho: 512.897.8126
                                      Fax: 512.215.8114
                                      Email: tcopeland14@yahoo.com

                                      /s/ Erika Copeland
                                          Erika Copeland
                                          State Bar No. 04801500
                                          Attorney for Appellant


                   CERTIFICATE OF SERVICE AND OF
                      COMPLIANCE WITH RULE 9

      This is to certify that on March 26 2015, a true and correct copy of the above
and foregoing document was served on Bob Odom, Assistant District Attorney of
Bell County, appellate attorney for appellee, the State of Texas, PO Box 540,
Belton, Texas 76513 and Vincent Alonzo Corson, TDCJ No. 01973705, Gurney
Transfer Facility, 1385 FM 3328, Palestine, Texas 75803, in accordance with the
Texas Rules of Appellate Procedure, and that motion for withdrawal is in
compliance with Rule 9 of the Texas Rules of Appellate Procedure and that portion
which must be included under Rule 9.4(i)(1) contains 445 words.

                                             /s/ Erika Copeland
                                                 Erika Copeland
                 IN THE THIRD COURT OF APPEALS
                         AT AUSTIN TEXAS

VINCENT ALONZO CORSON,              §
            Appellant               §
                                    §
                                    §       CAUSE NO. 03-15-00054-CR
                                    §
V.                                  §       TRIAL COURT NO. 71,403
                                    §
                                    §
                                    §
THE STATE OF TEXAS,                 §
             Appellee               §


         MOTION FOR ACCESS TO APPELLATE RECORD

      NOW COMES Vincent Alonzo Corson, TDCJ No. 01973705,

Gurney Transfer Facility, 1385 FM 3328, Palestine, Texas 75803 and

respectfully moves this Honorable Court to grant him access to the

appellate record in the above-referenced cause in order to effectuate his

right to file a response to the Anders briefs filed herein by Appellant’s

appellate counsel.

                                    Respectfully submitted,



                                    Vincent Alonzo Corson
                                    TDCJ No. 01973705
                                    Gurney Transfer Facility
                                    1385 FM 3328
                                    Palestine, Texas 75803

                                    Date:
CERTIFICATE OF SERVICE AND OF COMPLIANCE WITH RULE 9

       This is to certify that on March_____2015, a true and correct copy of
the above and foregoing document was served on Shelly D. Strimple and
Bob Odom, Assistant District Attorneys of Bell County, trial and appellate
attorneys, respectively, for appellee, the State of Texas, PO Box 540, Belton,
Texas 76513 in accordance with the Texas Rules of Appellate Procedure,
and that motion is in compliance with Rule 9 of the Texas Rules of Appellate
Procedure and that portion which must be included under Rule 9.4(i)(1)
contains 232 words.




                                      Vincent Alonzo Corson
                                      TDCJ No. 01973705
                                      Gurney Transfer Facility
                                      1385 FM 3328
                                      Palestine, Texas 75803

                                      Date:
                 IN THE THIRD COURT OF APPEALS
                         AT AUSTIN TEXAS

VINCENT ALONZO CORSON,              §
            Appellant               §
                                    §
                                    §       CAUSE NO. 03-15-00055-CR
                                    §
V.                                  §       TRIAL COURT NO. 72,778
                                    §
                                    §
                                    §
THE STATE OF TEXAS,                 §
             Appellee               §


         MOTION FOR ACCESS TO APPELLATE RECORD

      NOW COMES Vincent Alonzo Corson, TDCJ No. 01973705,

Gurney Transfer Facility, 1385 FM 3328, Palestine, Texas 75803 and

respectfully moves this Honorable Court to grant him access to the

appellate record in the above-referenced cause in order to effectuate his

right to file a response to the Anders briefs filed herein by Appellant’s

appellate counsel.

Respectfully submitted,



                                    Vincent Alonzo Corson
                                    TDCJ No. 01973705
                                    Gurney Transfer Facility
                                    1385 FM 3328
                                    Palestine, Texas 75803

                                    Date:
CERTIFICATE OF SERVICE AND OF COMPLIANCE WITH
RULE 9

       This is to certify that on March           2015, a true and correct copy
of the above and foregoing document was served on Shelly D. Strimple and
Bob Odom, Assistant District Attorneys of Bell County, trial and appellate
attorneys, respectively, for appellee, the State of Texas, PO Box 540, Belton,
Texas 76513 in accordance with the Texas Rules of Appellate Procedure,
and that motion is in compliance with Rule 9 of the Texas Rules of Appellate
Procedure and that portion which must be included under Rule 9.4(i)(1)
contains 232 words.




                                       Vincent Alonzo Corson
                                       TDCJ No. 01973705
                                       Gurney Transfer Facility
                                       1385 FM 3328
                                       Palestine, Texas 75803

                                       Date:
                 IN THE THIRD COURT OF APPEALS
                         AT AUSTIN TEXAS

VINCENT ALONZO CORSON,              §
            Appellant               §
                                    §
                                    §       CAUSE NO. 03-15-00056-CR
                                    §
V.                                  §       TRIAL COURT NO. 72,779
                                    §
                                    §
                                    §
THE STATE OF TEXAS,                 §
             Appellee               §


         MOTION FOR ACCESS TO APPELLATE RECORD

      NOW COMES Vincent Alonzo Corson, TDCJ No. 01973705,

Gurney Transfer Facility, 1385 FM 3328, Palestine, Texas 75803 and

respectfully moves this Honorable Court to grant him access to the

appellate record in the above-referenced cause in order to effectuate his

right to file a response to the Anders briefs filed herein by Appellant’s

appellate counsel.

                                    Respectfully submitted,



                                    Vincent Alonzo Corson
                                    TDCJ No. 01973705
                                    Gurney Transfer Facility
                                    1385 FM 3328
                                    Palestine, Texas 75803

                                    Date:
                 CERTIFICATE OF SERVICE AND OF
                    COMPLIANCE WITH RULE 9

       This is to certify that on March           2015, a true and correct copy
of the above and foregoing document was served on Shelly D. Strimple and
Bob Odom, Assistant District Attorneys of Bell County, trial and appellate
attorneys, respectively, for appellee, the State of Texas, PO Box 540, Belton,
Texas 76513 in accordance with the Texas Rules of Appellate Procedure,
and that motion is in compliance with Rule 9 of the Texas Rules of Appellate
Procedure and that portion which must be included under Rule 9.4(i)(1)
contains 232 words.




                                       Vincent Alonzo Corson
                                       TDCJ No. 01973705
                                       Gurney Transfer Facility
                                       1385 FM 3328
                                       Palestine, Texas 75803

                                       Date:
                 IN THE THIRD COURT OF APPEALS
                         AT AUSTIN TEXAS

VINCENT ALONZO CORSON,              §
            Appellant               §
                                    §
                                    §       CAUSE NO. 03-15-00057-CR
                                    §
V.                                  §       TRIAL COURT NO. 72,780
                                    §
                                    §
                                    §
THE STATE OF TEXAS,                 §
             Appellee               §


         MOTION FOR ACCESS TO APPELLATE RECORD

      NOW COMES Vincent Alonzo Corson, TDCJ No. 01973705,

Gurney Transfer Facility, 1385 FM 3328, Palestine, Texas 75803 and

respectfully moves this Honorable Court to grant him access to the

appellate record in the above-referenced cause in order to effectuate his

right to file a response to the Anders briefs filed herein by Appellant’s

appellate counsel.

                                    Respectfully submitted,



                                    Vincent Alonzo Corson
                                    TDCJ No. 01973705
                                    Gurney Transfer Facility
                                    1385 FM 3328
                                    Palestine, Texas 75803

                                    Date:
                CERTIFICATE OF SERVICE AND OF
                   COMPLIANCE WITH RULE 9

      This is to certify that on March         2015, a true and correct copy
of the above and foregoing document was served on Shelly Bob Odom,
Assistant District Attorney of Bell County, appellate attorneys for appellee,
the State of Texas, PO Box 540, Belton, Texas 76513 in accordance with
the Texas Rules of Appellate Procedure, and that motion is in compliance
with Rule 9 of the Texas Rules of Appellate Procedure and that portion
which must be included under Rule 9.4(i)(1) contains 232 words.




                                      Vincent Alonzo Corson
                                      TDCJ No. 01973705
                                      Gurney Transfer Facility
                                      1385 FM 3328
                                      Palestine, Texas 75803

                                      Date: